DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 4/22/22.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the term “thereby preventing relative motion between the tooth and the drive assembly during the dental procedure” lacks support in the original disclosure, and is deemed new matter and must be removed.  Specifically, the original disclosure is silent to the device preventing movement between the tooth and drive assembly during the dental procedure, and in fact, motion between the tooth and drive assembly must be permitted a) in order to first align the tool and b) to allow for certain cutting procedures in more than one location of the tooth (for example like that in Figure 11).  Further, the Examiner notes that in some claims, the drive assembly is recited to rotate the drill, and as such, drilling would not be possible according to this interpretation and the limitations of claim 1.  Deletion is required. 
Regarding claim 26, the term “statically register” lacks support in the original disclosure and such is deemed new matter and must be removed.  If believed to be supported, an explanation of such should be provided based on citations found in the original disclosure.  Deletion is required. 
Regarding claim 27, the recited “first portion” and “second portion” of the drive support lack support in the original disclosure and as such are deemed new matter and must be removed.  Specifically, the terms or structure are not found in the original disclosure and it is unclear what structure the terms encompass.  Deletion is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “thereby preventing relative motion between the tooth and the drive assembly during the dental procedure” is indefinite, as explained above.  Specifically, as best understood by the Examiner, motion between the tooth and drive assembly must be permitted a) in order to first align the tool and b) to allow for certain cutting procedures in more than one location of the tooth (for example like that in Figure 11).  Further, the Examiner notes that in some claims, the drive assembly is recited to rotate the drill, and as such, drilling would not be possible according to this interpretation and the limitations of claim 1.  Accordingly, the term is indefinite, as it is unclear how it could be accomplished by the claimed device.  As best understood by the Examiner and as interpreted herein, the term is interpreted to mean that motion is prevented at a certain point in use of the device.  Clarification is required. 
Regarding claim 10, the term “the power source connector” and “the end effector coupling” lack antecedent basis in the claims, and it is unclear if such structure is required.  As best understood by the Examiner, so long as at least a part of the end effect or drive assembly resides within the housing, then the claim limitation is met without the requirement of the power source connector and end effector coupling, and is interpreted as such.  Clarification is required. 
Regarding claims 12 and 27, the term “a support system” is unclear if the term intends to refer back to the previously recited support structure (claims 12 and 27), and in claim 27 the term “the support system” lacks antecedent basis in the claims.  As best understood by the Examiner the term refers back.  Clarification is required. 
Regarding claims 13 and 19, the term “the first tooth” lacks antecedent basis in the claims and it is unclear if it intends to refer back to the previously recited term “tooth”, or another tooth.  The term is interpreted to refer back.  Clarification is required.  
Regarding claim 16, the term “the end effector coupling” is indefinite as it lacks antecedent basis in the claims, and it is unclear what its structural relationship is to the end effector.  Clarification is required.
Regarding claims 22 and 27, it is unclear if two power source connectors are intended to be claimed, or whether the claim recites two distinct structures.  As best understood two structures are claimed, however the Examiner suggests utilizing different terminology to clarify the term. Clarification is required. 
Regarding claim 23, the term “wherein the tooth clamp is configured to zero a position of the tooth clamp to the drive assembly” is indefinite, as it is unclear how the tooth clamp can be configured to zero its own position.  As best understood by the Examiner, the drill is zeroed to the tooth clamp, or the like.  Clarification is required. 
Regarding claim 27, the term “a drive support coupled to both the drive assembly and the tooth clamp, the drive support configured to rotate the dental end effector, the drive support comprising: a) a first portion coupled to the housing: and b) a second portion extending from the housing, and coupled to the tooth clamp” is indefinite, as it is unclear what particular structure the terms correspond too.  Specifically, the original disclosure does not clearly define the components of a drive support, and additionally makes no mention of a first or second portion.  As such the terms are undefined and it is unclear what they correspond to.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 19-20, and 22-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuaiter et al (WO2017/100828 A1).
Regarding claim 1, Zuaiter et al discloses a multi-degree of freedom dental positioning system for use in a dental procedure, the system comprising: A. a support structure supporting an automated dental drill (e.g. conduit 30 and associated housing, see page 8; provides drilling support to apparatus by way of providing fluids, power and control signals thereto); B. the automated dental drill (10) comprising: a. a dental end effector (17); b. a tooth clamp (14); c. a drive assembly (23a/b, 30, 36,32a/b,40,44, 18), coupled to the dental end effector and coupled to the tooth clamp (via housing 12), the drive assembly configured to drive the dental end effector and translate the dental end-effector in a plurality of degrees of freedom relative to the tooth clamp (see citations below); and wherein the tooth clamp is coupled to the drive assembly (via housing 12), and further wherein the tooth clamp couples the drive assembly to a tooth of a subject, thereby preventing relative motion between the tooth and the drive assembly during the dental procedure (e.g. once the position of the device and end effector are set, as best understood by the Examiner; see abstract, pages 2-3, 5-9, 11 and 13).  
Zuaiter et al further discloses wherein the device further comprises a central processing unit (20) receiving input from a feedback mechanism during the procedure (see pages 9 and 13; per claim 2); wherein the feedback mechanism provides force feedback (see page 13, “pressure sensor); per claim 3);  wherein the plurality of degrees of freedom comprises three or more degrees of freedom or four or more degrees of freedom (see citations above; e.g. motors which cause movement on x, y and z axis and pivot mechanism (39) and rotary actuator (37); per claim 4); wherein the end effector comprises a drill (see page 3 “bur”; per claim 5); wherein the drive assembly is configured to physically displace the end effector in space in the plurality of degrees of freedom (see citations above; per claim 6); wherein the end effector is further configured for cutting soft tissue (see page 3 “bur” or “curette”; per claim 7); the device configured to cut the first tooth to a desired tolerance and form for receiving a crown, a partial crown, bridge, inlay, onlay, veneer, or other restoration or a prepared prosthetic tooth may be adhered thereto, or for a root canal (e.g. cutting by bur, or root canal therapy, see page 12, last paragraph; per claim 8); wherein the drive assembly comprises three translational drives (e.g. 30, 36, 40) that each independently translate the end effector along and or around one or more axes (see citations above; per claim 9); further comprising a housing (12) and wherein at least a portion of one or more of the power source connector, the dental end-effector, the end- effector coupling, and the drive assembly resides within the housing (e.g. drive assembly and end effector reside in housing, see Figs and citations above; per claim 10); wherein the drive assembly is configured to translate the dental end-effector in two or more directions with respect to the housing, or wherein the drive assembly is configured to translate or rotate the dental end effector about two or more degrees of freedom (e.g. x, y and z axis, rotational and pivot adjustment, see citations above; per claim 11); further comprising a support system (e.g. 30 and associated housing, as explained above, as best understood by the Examiner) attached to the housing, the drive assembly, or both (cable 30 is attached to housing), wherein the support system is configured to position the housing, the drive assembly, or both with respect to a fixed surface (e.g. 30 and associated housing position the housing with respect to the fixed surface the housing is placed on and/or the existing structures conduit 30 is attached to; see page 8; per claim 12); further comprising a tooth clamp connector (e.g. screws which connect 14a/b to connect clamp 14 to housing, see page 5) for connecting the tooth clamp to the drive assembly, the housing, or both, wherein the tooth clamp is configured to be rigidly and removably affixed to the first tooth and/or one or more other teeth of the subject (see citations above; per claim 13); wherein the tooth clamp connector is free to move in one or more directions with respect to the drive assembly, the housing, or both (e.g. screws are free to move inward/outward and/or rotationally with respect to screw hole it is received in, relative to housing; see citations above; per claim 14); wherein the end effector comprises a laser, a probe, a nozzle, a pick, an x-ray, or any combination thereof (see page 3; per claim 15); wherein the end-effector coupling comprises a gear, a shaft, a pulley, an optical fiber, a light guide, a free-space optic, a worm drive, a linear slide, a linear drive mechanism, a rotary mechanism, a mirror, a lens, a prism, or any combination thereof (e.g. 37 of 18 is a rotary mechanism, as best understood by the Examiner; per claim 16); wherein the drive assembly comprises a stepper drive (see 30, 36, 40; per claim 17); further comprising a multi-dimensional vision (e.g. 2D) system comprising one or more of a laser, an ultrasound transmitter, and visual optics (e.g. camera 31), the multi- dimensional vision system configured for providing one or more of: a two or more dimensional image; a live video feed; or any combination thereof, of the first tooth of the subject (e.g. 2D image of tooth; per claim 19); wherein at least one of the two or more dimensional image, the live video feed, a laser; and the ultrasound is mapped to a predetermined 3D surface scan of a surgical site to establish a world coordinate system to which the dental end effector is registered and/or the material removal rate is tracked (e.g. capable of being used as such; image is capable of being mapped to scan data, so that removal rate can be tracked if so desired; per claim 20); further comprising: a power source connector (e.g. end of power cord in cable 30 which connects to associated housing, battery or plug to provide power, implicitly); and a power source connector (e.g. opposite end of power cord in cable 30, which connects to drive motors, implicitly to provide power thereto, see citations above) coupled to the drive assembly which transfers power from the power source connector to the dental end-effector (implicitly in order to power and/or use the tool; per claim 22); wherein the tooth clamp is configured to zero a position of the tooth clamp to the drive assembly prior to performance of the procedure (e.g. as best understood by the Examiner, tooth clamp is configured to zero a position of itself to drive assembly since it is fixed thereto prior to starting the procedure; per claim 23); wherein the dental procedure comprises tooth cutting, and wherein the end effector is configured for tooth cutting (see citations above; “bur”; per claim 24); wherein the tooth clamp is configured to releasably coupled to the subject's tooth (implicitly in order to be placed and removed; per claim 25); wherein the system is configured to statically register the position of the subject's tooth during the dental procedure (e.g. housing is placed on tooth via clamp in static position while end effector is moved based on the static position; interpreted as a static registration as the device operates in the same manner as the claimed device, as best understood by the Examiner; per claim 26); further comprising a housing (12) coupled to the support system, the housing comprising: the automated dental drill (see Fig. 1 and 2); a power source connector (e.g. end of cable which provides power from 30 where it enters housing, implicitly to provider power thereto); the drive assembly (see Figs. 1-2); a power source connector coupled to the drive assembly which transfers power from the power source connector to the dental end-effector (e.g. end of cable which provides power to motors in housing, implicitly to provide power thereto); a drive support (35/39/41) coupled to both the drive assembly and the tooth clamp (at least indirectly through various components), the drive support configured to rotate the dental end effector (via 35), the drive support comprising: a) a first portion coupled to the housing (41); and b) a second portion extending from the housing (39), and coupled to the tooth clamp (at least indirectly via connection to 41, 18 and rest of drive assembly and housing; per claim 27, as best understood by the Examiner); wherein the tooth clamp is configured to rigidly couple the drive assembly to the tooth of the subject, and maintains a zeroed position of the tooth clamp to the drive assembly upon movement of the subject (see citations above; tooth clamp remains in fixed position relative to drive assembly, once a position is set, regardless of subject movement; device rests on tooth via clamp and is contained therein; per claim 28); and wherein the drive assembly is configured to rotated the end effector (see citations above; in alternate interpretation either or of 37 and 35 interpreted as part of drive assembly; per claim 29).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zuaiter et al in view of Loran et al (US 4941826).
Regarding claim 21, Zuaiter et al discloses wherein the clamp comprises tooth contacting regions which are shaped to the teeth (see Fig. 3, 14c), but does not explicitly teach wherein the clamp comprises a tooth impression that repositions the tooth of the subject to an original scanned position to correct for relative teeth movement as required.  
Loran et al, however, teaches a dental drill system (see Figs. 1-2), comprising a drill and a clamp (24/26) that comprises a tooth impression (see col 4, lines 10-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Zuaiter to include Loran’s impression based clamp, as such modification would provide improved stability of the clamp and drilling device on the teeth and reduce the risk of movement or slippage of the device during use.  It is noted that should the device of Zuaiter be modified to include Loran’s impression based clamp, as combined above, the impression based clamp would be capable of repositioning teeth of the subject to an original scanned position to correct for relative tooth movement, if so desired (e.g. at least in the instance when the patient has very loose teeth due to poor health, or in a pediatric patient with loose primary teeth).
Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 9554872 teaches a similar statically registered dental positioning and cutting system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772